                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

                                                                                    PLAINTIFF
   SARAH MACON OSCAR

   V.                                      CIVIL ACTION NO. 3:19-CV-144-HTW-LRA

   UNITED PARCEL SERVICE,                                                         DEFENDANT
   INC.

               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter comes before this Court pursuant to the Report and Recommendation of United

States Magistrate Judge Linda R. Anderson. Said document was filed on August 20, 2019 [Docket

no. 3]. To date, Plaintiff has filed no objections to the Report and Recommendation of the United

States Magistrate Judge. Based upon the evidence therein contained, this Court finds the Report and

Recommendation well-taken; therefore, the Report and Recommendation of the United States

Magistrate Judge [Docket no. 3] is hereby ADOPTED as the order of this Court.

        Further, this Court hereby DISMISSES this lawsuit without prejudice. The parties are to bear

their own costs.

        SO ORDERED AND ADJUDGED this 7th day of January, 2020.



                                            /s/HENRY T. WINGATE
                                            UNITED STATES DISTRICT COURT JUDGE
